Case: 1:19-cv-02786-CAB Doc #: 4 Filed: 12/03/19 1 of 2. PagelD #: 22

[=p ,
UNITED STATES DISTRICT COURT = /LES)

 

NORTHERN DISTRICT OF OHIO!!!) id
STEFANI ROSSI REO ) Case No, 1:19-CV-02786 0
Plaintiff, ) (Lake County Court of Common Pleas
vs. ) Case No. 19CV001466 )
) Certificate of Service for Removal
MARTIN LINDSTEDT ) From Lake County to N.D. Ohio
Defendant. )

Certificate of Service

Defendant Pastor Martin Lindstedt removed Stefani Rossi Reo v. Martin Lindstedt
#19CV001466 Lake County Ohio Court of Common Pleas to the federal district court and it was
docketed there on 26 Nov. 2019 as Reo v. Lindstedt, 1-19-cv-02786. Wherefore this Certificate of
Service attesting to a copy of the Removal to the Federal Court, The Notice of Removal, Civil
Cover Sheet, and the Reo Civil Complaint is being mailed via First Class Postage to the Lake
County Court, Judge Joseph Condon over that removed case, and to Professional Plaintiff Bryan

Reo on this date of Wednesday, 27 November 2019.

Judge Patrick Condon, c/o Maureen Kelly, Clerk of the Lake County Courts, Lake County

Courthouse, West Annex, 25 N. Park Place, Painesville, Ohio 44077-3416

Stefani Rossi Reo, c/o Bryan Reo, 7143 Rippling Brook Lane, P.O. Box 5100, Mentor

Ohio 44061

This bare Certificate of Service shall be sent to the Clerk of the US District Court, Carl B.

Stokes US Courthouse, 801 West Superior Avenue, Cleveland Ohio 44113 to file.

Hail Victory !!!

IE Z_ LaF Pesto? TCS AN P

Pastor Martin Lindstedt, CJCC/AN, 338 Rabbit Track Road, Granby Missouri 64844
(417) 472-6901 pastorlindstedt@gmail.com

27 Alov 2ObF
 

Case: 1:19-cv-02786-CAB Doc #: 4 Filed: 12/03/19 2 of 2. PagelD #: 23

Pos few ie Ltudstedt x

Ps
Ecueicee |

BEES =,

SB YY (Be \gmmm

 

ClevK, 5. Dish tout
Cen! Ly. Stokes 4S, Cau bese.
FOl Uest Supeior foenue
Cleve lands Dlhtra
CY 13 p

25 mb P peal UDA ya lfdldygehif flahilfig

a}

SEE Po o4 on
Sa bigie

h i

= aie
=
